department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sep tep ra4n3 it xxxxxkxkxkxkxkxkk xxxxxxxxxxkxx xxxkxxkxkxkxkkxkk legend individual a xxkxxxxkkxxkxkxkxk taxpayer b xxxkxkxkxkxkmmokkk ira x ira y account y xxkxxkxkxkkxkkkxkkk xxxxxxkxkxkxkkkkk kxxkxxkkxkkkkk xxkxxxxkxxkkkkkk xxkxkxkxkxkxkxkxkxkxkx xxkkxkkkxkkkxkkok xxkxkxkkxxkkxkxkkxkx xxxxkxkxkxkkkkk financial_institution d xxxxxxxxxxxxkx financial advisor l xxkkxkxkxkxkkxkkkkkk amount d xxkxxxkkxkxkxkkkk amount e xxxkxxxxxxxxxxx amount f xxxxxkxkxkkxxkxkkk xxxkxxxxkkxkkkxkk xxxxkxkkxkkxkxkkxkk xxxxxxkxkxkxkxkxkkk bank z date date date date date xkxxkxxkxkxkxkxkkkk xkxkkxkxkkkkkkkk xxkkxkkxkkkxkkkkk dear xxxxxxxxxkxx this is in response to your letter dated date and supplemented by letters dated date and date as submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a represents that her deceased husband taxpayer b received a distribution from ira x totaling amount d individual a asserts that taxpayer b’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the mental and medical conditions of taxpayer b which affected his ability to handle his financial affairs documentation shows that during the period preceding the distribution and through the end of the 60-day rollover period taxpayer b suffered from a mental condition and a variety of medical conditions which caused his death on date at the age of individual a was taxpayer b's non-institutional caregiver and was under considerable duress as a result of her husband's deteriorating health individual a also suffers from a variety of medical conditions although individual a was inexperienced in handling financial matters in addition to providing care for taxpayer b she attempted to handle their financial affairs which were previously handled by taxpayer b individual a represents that on date upon the advice of financial advisor l taxpayer b closed ira x maintained by financial_institution d and a check was issued in amount d on date individual a deposited amount e the required_minimum_distribution into taxpayer b and individual a’s joint checking account with bank z the balance amount f was deposited into account y a non-ira account at bank z individual a represents that taxpayer b intended to rollover the funds in ira x to a rollover ira at bank z and that she followed financial advisor l’s advice as best she could under the circumstances individual a asserts that as a result of taxpayer b's mental and medical conditions and individual a being inexperienced in handling their xxxxxxxxxxxk page financial affairs amount d was deposited into account y instead of a rollover ira individual a did not become aware that a timely rollover had not been made until date while consulting with her tax preparer on date amount f was withdrawn from account y and deposited into ira y based on the facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers xxxxxxxxxxxx page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted is consistent with the assertion that the failure to accomplish a timely rollover within the 60-day rollover period prescribed by sec_408 of the code was due to taxpayer b’s mental and medical conditions during the 60-day rollover period which affected his ability to handle his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f amount d minus amount e from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution of amount f to ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office xxxxxxkxxkkkk page if you wish to inquire about this ruling please contact xxxxxxxxxx se t ep ra t3 d no xxxxxxxx at xx xxxxxkkkkkxk sincerely yours ade pray laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
